DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/13/2022 has been received and will be entered.
Claim(s) 1-7 and 9-18 is/are pending.
Claim(s) 1, 3, 9, 10, 11, 12, 13, 14, 17, and 18 is/are currently amended.
Claim(s) 8 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 was filed after the mailing date of the Non-Final Office Action on 10/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 1, 8 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 1/13/2022 at 7). The issues are considered in turn:
As to the “atmosphere of [a verb phrase]” issue in Claim 1, the issue is obviated by amendment. As to the acid “pickling/picking” issue, cancellation of Claim 8 moots the rejection of that claim. The amendment to Claim 13 is persuasive. The amendments to Claim 12 obviate the antecedent basis issues in Claim 13. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 5, 7, 18, 9, 10, and 11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0008843 to Hauge, et al., as understood, no substantive traversal was presented. (Remarks of 1/13/2022 at 8-9). The Remarks appear to rely on amendments. Id. This is persuasive for the method claims. The rejection of product Claims 10-11 was not traversed, and is presumed correct. The rejection is MAINTAINED, as updated below. 
II. With respect to the rejection of Claim 8 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008843 to Hauge, et al. in view of: (i) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B. 2003; 107: 13838-
The Remarks argue that the features of Claim 8 have been amended into Claim 1, and traverse on the grounds that “[t]hese features are … not found in Hague in view of Hu so that this combination of references is distinguishable from the present invention according to amendment independent claim 1.” (Remarks of 1/13/2022 at 10). This is noted, but amounts to a general allegation of patentability. Cf. 37 CFR 1.111(b) (“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”). 
Official notice was taken and not traversed. The teachings are admitted prior art. MPEP 2144.03 C. (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). The findings and articulated motivation were not traversed. They are presumed correct. 
III. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 5, 7, 18, 9, 10, and 11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008843 to Hauge, et al. in view of: (i) Applicants Admissions, as understood, the Remarks rely on amendments. (Remarks of 1/13/2022 at 10-11). The rejection on the grounds as previously set forth is WITHDRAWN.
IV. With respect to the rejection of Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008843 to Hauge, et al. in view of: (i) Hu, et Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys Chem. B. 2003; 107: 13838-13842 (hereinafter Hu at __”), and further in view of: (ii) Applicants Admissions, the Remarks parallel those made in traversing Rejection II. The response above is relied upon. The rejection is mooted by cancellation and is accordingly WITHDRAWN. 
V. With respect to the rejection of Claim(s) 12, 13, 14, 15, and 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews, et al., Purification and structural annealing of multiwalled carbon nanotubes at graphitization temperatures, Carbon 2001; 39: 1681-1687 (hereinafter “Andrews at __”) in view of: (i) “Melting Point of Metals,” accessed online at: https://www.onlinemetals.com/en/melting-points on October 8, 2021 (hereinafter “Melting Point at __”) to show a state of fact, as understood, the Remarks rely on amendments. (Remarks of 1/13/2022 at 12). The rejection on the grounds as previously set forth is WITHDRAWN.
VI. With respect to the rejection of Claim(s) 15-16 under 35 U.S.C. 1031 as being unpatentable over Andrews, et al., Purification and structural annealing of multiwalled carbon nanotubes at graphitization temperatures, Carbon 2001; 39: 1681-1687 (hereinafter “Andrews at __”) in view of: (i) “Melting Point of Metals,” accessed online at: https://www.onlinemetals.com/en/melting-points on October 8, 2021 (hereinafter “Melting Point at __”) to show a state of fact, and further in view of: (ii) Huang, et al.,  99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”), as understood, the Remarks rely on the amendments to Claim 12. 
VII. With respect to the rejection of Claim(s) 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Huang, et al.,  99.9% purity multi-walled carbon nanotubes by vacuum high-temperature annealing, Carbon 2003; 41: 2585-2590 (hereinafter “Huang at __”), the Remarks rely on the amendment converting the product claim to depend from a method claim. (Remarks of 1/13/2012 at 13). The rejection on the grounds as previously set forth is WITHDRAWN.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim 1 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “is exposed to outside thereof.” It is submitted that an article (“an”) is missing. An amendment to recite “is exposed to an outside thereof” would obviate the rejection. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 10 and 11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0008843 to Hauge, et al. 

With respect to Claim 10, this claim requires “[s]tabilized carbon nanotubes comprising particles of an oxide of a catalyst metal disposed in inner spaces of the carbon nanotubes.” “Stabilized” nanotubes comprising particles of an oxide of a catalyst metal are taught. (Hauge “Fig. 8” – oxidized catalyst particle; passim – nanotubes).  
As to Claim 11, at least iron catalysts are taught. (Hauge “Fig. 8,” 1: [0005], 3: [0033]-[0034], passim).  

Allowable Subject Matter
I. Claims 1-7, 9, and 12-18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As reflected in the Interview Summary dated 11/19/2021, Applicants Representative contacted the Examiner requesting clarification on certain rejections. As noted in the Interview Summary, a portion of the rejection heading from “Rejection V” was used in forming the rejection heading for “Rejection VI,” and in the process, the rejection cited the wrong statutory provision. The rejection clearly contained an “obviousness” rationale and should have been made under 35 USC 103. With this issue resolved in the interview in November, Applicants were not prejudiced from responding. The rejection is updated here to correct the typographical error.